Citation Nr: 1122824	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  11-09 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1953 to March 1956.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative (competent and credible) evidence of record indicates the Veteran's bilateral hearing loss is unrelated to his military service, including to acoustic trauma from excessive noise exposure during his service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2010, prior to initially adjudicating his claim in February 2010, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; The RO obtained his service treatment records (STRs), VA treatment records, and any relevant lay statements.  Additionally, the RO provided him a VA compensation examination in March 2011 to determine whether he has bilateral hearing loss attributable to his military service and, in particular, as a result of acoustic trauma.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection for Bilateral (i.e., Right and Left Ear) Hearing Loss

The Veteran attributes his bilateral hearing loss to his military service, including especially to acoustic trauma, such as from exposure to aircraft noises on a continuous basis while participating in parachute jumps.  

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there generally must be:  (1) a medical diagnosis of a current disability; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Organic diseases of the nervous system - such as sensorineural hearing loss - will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A.  §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, rather, depending on the facts and circumstances of the particular case, may be established by competent and credible lay evidence under 38 U.S.C. § 1154(a) if consistent with the circumstances of the Veteran's service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Turning now to the facts of this specific case.  Regarding the first requirement for service connection, there is no disputing the Veteran has bilateral hearing loss.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof, there could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  To this end, he submitted VA treatment records dated from June 2007 to February 2010 illustrating repeated complaints concerning his hearing, including the report of an audiological consultation in August 2008.  Additionally, during his March 2011 VA compensation examination, his average pure tone threshold level of 55 decibels for his right ear and 60 decibels for his left ear meets the requirements for a ratable hearing loss disability according to 38 C.F.R. § 3.385.  Based on the results of that hearing test, the VA examiner determined there was mild sloping to moderately severe bilateral sensorineural hearing loss.  So there is no disputing the Veteran has bilateral hearing loss and, indeed, of sufficient severity according to the threshold minimum requirements of § 3.385 to also be considered a ratable disability by VA standards.  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).

Hence, resolution of the appeal of this claim ultimately turns on whether this current bilateral hearing loss disability is attributable to the Veteran's military service, including especially to acoustic trauma as alleged.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, unfortunately, it is in this critical respect that the claim is deficient.

The Veteran's STRs and military personnel records, including his separation document, show he received a parachutist's badge and that his military occupational specialty (MOS) was parachute rigger.  Further, the RO already conceded acoustic trauma in service, according to the March 2011 SOC, since there is credible evidence he sustained the type of acoustic trauma claimed in service since this type of event is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) and (b); 38 C.F.R. § 3.304(d).


There still needs to be supporting medical nexus evidence, however, indicating his current bilateral sensorineural hearing loss disability is a consequence of that noise exposure in service, as opposed to other unrelated factors.  And although, as mentioned, medical evidence is not always or categorically required to establish this cause-and-effect correlation or linkage, it is when, as here, the particular condition at issue is not readily amenable to lay diagnosis or probative opinion on this determinative issue of causation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

The report of the Veteran's March 1956 military discharge examination indicates there were no hearing-related problems or issues when separating from service.  And although, obviously, the diagnostic means now employed to determine whether there is hearing loss were not available at the time of that separation examination many years (indeed decades) ago, there is no indication he even had complaints concerning his hearing acuity at the time of that separation examination.  So this is probative evidence against the notion that his hearing loss originated during his military service.  See Struck v. Brown, 9 Vet. App. 145 (1996) (indicating contemporaneous medical findings may be given more probative weight than evidence, to the contrary, offered much later - long after the fact).

There equally is no indication of sensorineural hearing loss within one year of the Veteran's discharge from service in March 1956, so meaning by March 1957.  Hence, he also is not entitled to any presumption regarding in-service incurrence of his hearing loss.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Indeed, it was not until almost 50 more years (so half a century) before there was any objective indication or confirmation of hearing loss, which also is probative evidence against the notion the Veteran's hearing loss dates back to his military service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

However, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Court in Buchanan went on to indicate, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, to determine its ultimate probative value in relation to other items of evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran's VA treatment records from June 2007 to February 2010 only note the existence of and treatment for his hearing loss.  But this, alone, is not determinative of the claim because the VA clinicians do not also attribute his hearing loss to his military service and, especially, to any acoustic trauma he may have sustained, including as a parachute rigger.  In fact, during his August 2008 audiological consultation, he denied noise exposure during his military service but noted civilian occupational noise exposure due to his 20 years of working near paper machines.  He indicated that he had noticed a gradual decrease in his hearing acuity during the past few years, eventually resulting in the need for hearing aids.

The March 2011 VA compensation examination was requested for an opinion concerning whether there is any relationship or correlation between the Veteran's military service and his bilateral hearing loss.  And the report of this March 2011 VA examination contains an opinion from the evaluating audiologist concluding it is less likely than not (less than 50/50 probability) the Veteran's current bilateral sensorineural hearing loss was caused by or a result of acoustic trauma in service.  

In discussing the underlying rationale for this unfavorable opinion, this commenting VA audiologist pointed out the Veteran, himself, did not report the onset of his hearing loss as until 2008 or thereabouts, so even by his own admission not until many years after his military service had ended (when he is said to have experienced the acoustic trauma due to his MOS as a parachute rigger).  So this VA examiner considered especially noteworthy the substantial amount of time that had elapsed between the claimed precipitating event (acoustic trauma in service) and subsequent development or diagnosis of hearing loss.  This VA examiner also considered significant the fact that the Veteran was exposed to significant noise after service, as a civilian, such as while working in a paper mill for some 20 years.

This VA examiner's unfavorable opinion is uncontroverted and, as mentioned, even accepts the fact that the Veteran was exposed to loud noise during his military service in the manner alleged.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  This commenting VA examiner nonetheless considered significant the huge time interval between that noise exposure in service - again, even acknowledging that it occurred - and the eventual development of hearing loss.  He also cited additional noise exposure for many years as a civilian.  So this commenting VA examiner applied valid medical analysis to the significant facts of this case in reaching his conclusion; his opinion was not based on just review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  Instead, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)

Therefore, in the absence of any contrary medical evidence even suggesting, much less establishing, that the Veteran's hearing loss is attributable to his military service, the Board finds that the most probative (competent and credible) evidence of record is against his claim.  And since, for the reasons and bases discussed, the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor, and his claim must be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for bilateral hearing loss is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


